Patterson, J.:
The only question involved in this appeal is as to the right of the plaintiff as a partner with the defendant, on final accounting of the partnership affairs, to one-half of the net assets of the copartnership remaining in the defendant’s hands. It was adjudged by the court below that the plaintiff was so entitled, and that adjudication was made upon proof of an agreement between the parties to that effect. On the establishment of the original copartnership relation between them written articles were signed- by them. Under those articles the defendant was entitled at the termination of the partnership to all of the assets. There was a provision inserted, however, in the contract to the effect that either party might terminate it upon giving twenty days’ notice. After the copartnership had been in existence for a short time the plaintiff notified the defendant that she would retire from the business unless she was given a one-half interest in the assets of the concern. There can be no doubt of the good faith of the plaintiff, nor of her actual determination to leave the partnership, as she had 'the right -to do, unless her interest *213therein was increased in the way she demanded. To bind the plaintiff to a continuance in the partnership relation the defendant assented to that demand, and a paper was drawn up and signed, by which the defendant assented to the arrangement; the plaintiff continued with the defendant during the whole term for which the partnership was to exist, according to the original contract. It is now insisted that there was no consideration for the agreement by which the plaintiff was to become the owner of a one-half interest in the assets, because after the modification of the agreement in the respect mentioned, there was not expunged from it the clause that either party might terminate the partnership on twenty days’ notice. But the consideration moving from the plaintiff was her promise not to leave the partnership, and at no time during the continuance of the relation could she have availed herself of that twenty days’ clause, nor did. she seek to do so. That clause still remained in the contract for the benefit of the defendant, who might have availed herself of that right, but I think it is not to be doubted that the plaintiff agreed not to leave during the partnership term and that that is a necessary implication from the new arrangement, and that while the twenty days’ clause was not expunged, it remained there for the benefit of the defendant, as the new arrangement in no way called upon her to bind herself to continue in the partnership relation with the plaintiff unless she so desired, That the plaintiff intended to give up her connection and to exercise her right under the twenty days’ clause, unless she secured greater advantages, is apparent, and when she gave up that right that was a sufficient consideration for the new arrangement. There is no proof whatever of duress exercised upon the defendant. Her acquiescence in the plaintiff’s requirement of a new arrangement was clearly voluntary.
I think the judgment should be affirmed, with costs.
McLaughlin and Laughlin, JL, concurred; Van Brunt, P. J., and O’Brien, J., dissented.